EXHIBIT 10.25.6



OCTOBER 1, 1980 AMENDMENT
TO POWER CONTRACT



YANKEE ATOMIC ELECTRIC COMPANY

Certified Vote

I, Kirk L. Ramsauer, hereby certify that I am Assistant Clerk of Yankee Atomic
Electric Company, a Massachusetts corporation; that a meeting of the Board of
Directors of said company was held on, June 6, 1980; that at said meeting a
quorum was present and acting throughout; that the following vote in connection
with revision to the Yankee Atomic Electric Company power contract, which vote
has not since been altered or amended, was duly adopted; that the revised power
contract attached hereto is a copy of the form of revised power contract
presented to the meeting and filed with the minutes thereof; and that section 6
of the power contract marked to show changes attached hereto is a copy of that
section distributed to the directors at said meeting.

Vote adopted at meeting of June 6, 1980

VOTED:  That the form of revised power contract presented to the meeting is
approved, and a copy ordered
                 filed with the minutes.

IN WITNESS WHEREOF I have hereunto set my hand and the seal of the company this
16th day of June, 1981.

/s/ Kirk L. Ramsauer     


Kirk L. Ramsauer
Assistant Clerk



A T T E S T

June 16, 1981

     POWER CONTRACT dated June 30, 1959, as revised April 1, 1975, between
YANKEE ATOMIC ELECTRIC COMPANY ("Yankee") and (The names of the Customers appear
in the Attached Appendix) (the "Customer").

     Yankee is a Massachusetts electric company, organized in 1954, which has
constructed and placed in operation a nuclear power plant, the output of which
is sold to the New England utilities which are its stockholders. The plant is
located at a site owned by Yankee in Rowe, Massachusetts, and consists of a
pressurized, water reactor and associated steam electric generating,
transformation and auxiliary equipment having a net, electrical capacity of
176,000 KW (the "plant"). The Atomic Energy Commission has authorized operation
of the plant during an initial 40-year term extending to November 4, 1997,
pursuant to License No. DPR-3.

     The percentages of Yankee's outstanding stock held by the Customer and
other stockholders of Yankee and the percentages of the capacity and net
electrical output of the plant being purchased by them are as follows:

 




New England Power Company
The Connecticut Light and Power Company
Boston Edison Company
Central Maine Power Company
The Hartford Electric Light Company
Western Massachusetts Electric Company
Public Service Company of New Hampshire
Montaup Electric Company
New Bedford Gas and Edison Light Company
Cambridge Electric Light Company
Central Vermont Public Service Corporation

Stock
Percentage

30.0%
15.0   
9.5 
9.5 
9.5 
7.0 
7.0 
4.5 
2.5 
2.0 
   3.5    
100.0%

Power Percentage

30.0%
15.0   
9.5 
  ---   
9.5 
7.0 
16.5* 
4.5 
2.5 
2.0 
   3.5    
100.0%

*Public Service Company of New Hampshire has agreed to supply power to Central
Maine Power Company in amounts equivalent to 9.5% of the net electrical output
of the Yankee plant, after appropriate allowance for transmission losses.

     The parties hereto agree as follows:

1. Scope of Contract

Yankee will sell and deliver to the Customer and the customer will take and pay
for its power percentage of the net electrical output of the plant during the
term of this contract.

2. Term of Contract

This contract shall continue in full force and effect until June 30, 1991,
provided, however, that if the stockholders of Yankee, by vote of not less than
75% in interest of the outstanding stock having general voting rights, shall at
any time vote to discontinue the operation of the plant or to liquidate Yankee
and wind up its affairs, the obligations of the parties hereunder shall
thereupon terminate. Notwithstanding the foregoing, the applicable provisions of
this contract shall continue in effect after any termination hereof to the
extent necessary to permit final billings and adjustments hereunder.

3. Operation of the Plant

Yankee will operate and maintain the plant in accordance with good utility
practice and all applicable laws and rules and regulations thereunder, including
the applicable provisions of the Atomic Energy Act of 1954.

Yankee reserves the exclusive right to control scheduling of the operation and
maintenance of the plant, including outages for inspection, maintenance,
refueling, and repairs and replacements. Subject to the foregoing, and until
otherwise determined by Yankee's board of directors, the plant shall be subject
to central dispatch pursuant to Section 12 of the New England Power Pool
Agreement dated as of September 1, 1971, as from time to time amended.

4. Customer's Entitlement

The Customer shall be entitled, throughout the term of this contract, to its
power percentage of the capacity and net electrical output of the plant.

5. Deliveries and Metering

Deliveries will be made in the form of three-phase, 60-cycle, alternating
current at a nominal voltage of 115,000 volts, at a step-up substation owned by
Yankee at the plant site. The customer will make suitable arrangements for the
transmission of the electricity so delivered to it by Yankee.

Yankee will supply all necessary metering equipment for determining the quantity
and conditions of supply of all electricity delivered hereunder, and will
maintain the accuracy of such equipment within limits of 2% up or down. In
addition to regular routine tests, Yankee will have any such meter tested at any
time upon the written request of the Customer, and if such meter shall prove to
be accurate within 2% up or down, the expense of the test shall be borne by the
Customer. Yankee will furnish the Customer monthly, or oftener if requested by
the Customer, with a summary of the meter readings relating to the service
rendered hereunder, and upon request will make available its metering records
for the Customer's inspection and review.

6. Payment

With respect to each month commencing on or after October 1, 1980, the customer
will pay Yankee an amount equal to the Customer's power percentage of the total
cost of service for such month to all customers of Yankee.

The "total cost of service" for any month shall be the sum of (a) Yankee's
operating expenses for such month with respect to the plant, plus (b) an amount
equal to one-twelfth of the composite percentage for such month of the net plant
rate base.

"Uniform System" shall mean the Uniform System of Accounts prescribed by the
Federal Energy Regulatory Commission for Class A and Class B Public Utilities
and Licensees, as from time to time in effect.

Yankee's "operating expenses" shall include all amounts properly chargeable to
operating expense accounts, less any applicable credits thereto, in accordance
with the Uniform System; it being understood that for purposes of this contract
"operating expenses" shall include (i) depreciation accrued at a rate at least
sufficient to fully amortize the non-salvagable plant investment over the
estimated remaining useful life of the plant; (ii) obligations incurred in
connection with the leasing of fuel inventory; and (iii) accruals to any reserve
established by Yankee's board of directors to provide for decommissioning the
plant over the estimated remaining useful life of the plant.

"Composite percentage" shall be computed as of the last day of each month (the
"computation date") and for any month the composite percentage shall be that
computed as of the last day of the previous month. "Composite percentage" as of
a computation date shall be the sum of (i) 14 1/2% multiplied by the percentage
which equity investment as of such date is of the total capital as of such date;
plus (ii) the effective interest rate per annum of each principal amount of
indebtedness outstanding on such date for money borrowed multiplied by the
percentage which such principal amount is of total capital as of such date.

"Equity investment" as of any date shall consist of the sum of (i) all amounts
theretofore paid to Yankee for all capital stock theretofore issued, plus all
capital contributions, less the sum of any amounts paid by Yankee in the form of
stock retirements, repurchases or redemptions or return of capital; plus (ii)
any credit balance in the capital surplus account not included under (i) and any
credit balance in the earned surplus account on the books of Yankee as of such
date.

"Total capital" as of any date shall be the equity investment plus the total of
all indebtedness then outstanding for money borrowed.

The "net plant rate base" shall be determined monthly and shall consist of (i)
the aggregate amount properly chargeable to Yankee's utility plant accounts,
including nuclear fuel accounts, in accordance with the Uniform System; less
(ii) the amount of any accumulated provisions for appreciation and for
amortization of nuclear fuel assemblies (exclusive of any decommissioning
reserve); plus or less (iii) such allowances for materials and supplies, prepaid
items and cash working capital as may from time to time be determined by
Yankee's board of directors.

Payments shall be made in cash promptly after receipt by the Customer of
statements rendered by Yankee in such detail as the Customer may reasonably
require. Such statements may be rendered on an estimated basis subject to
corrective adjustments in subsequent billing periods. Simple interest at the
prime rate then in effect at the First National Bank of Boston shall accrue on
any payment delayed beyond thirty days after receipt by the Customer of a
monthly statement. If any payment (other than amounts in dispute) shall be
delayed beyond six months, Yankee may, by written notice, terminate this
contract at the end of the next succeeding calendar month.

7. Audit

Yankee's books and records, in so far as they pertain to the service rendered
hereunder or to any charges made therefore, shall be open to the Customer's
inspection and audit.

8. Arbitration

In case any dispute shall arise as to the interpretation of this contract which
cannot be settled by mutual agreement, such dispute shall be submitted to
arbitration. The parties shall, if possible, agree upon a single arbitrator. In
case of failure to agree upon an arbitrator within 15 days after the delivery by
either party to the other of a written notice requesting arbitration, either
party may request the American Arbitration Association to appoint the
arbitrator. The arbitrator, after opportunity for each of the parties to be
heard, shall consider and decide the dispute and notify the parties in writing
of his decision. Such decision shall be binding upon the parties, and the
expense of the arbitration shall be borne equally by them.

9. Regulation

Performance of this contract is subject to all applicable state and federal laws
and to all rules, regulations and orders properly issued thereunder by any
governmental agency having jurisdiction in the premises.

10. Effective Date

This revised contract shall become effective on June 1, 1975, subject to any
suspension order duly issued by the Federal Power Commission.

11. Amendments

Upon authorization by its board of directors of a uniform amendment to all
Customer power contracts, Yankee shall have the right to amend the provisions of
section 6 hereof by serving an appropriate statement of such amendment upon the
Customer and filing the same with the Federal Power Commission (or such other
regulatory agency as may have jurisdiction in the premises) in accordance with
the provisions of applicable laws and any rules and regulations thereunder, and
the amendment shall thereupon become effective on the date specified therein,
subject to any suspension order duly issued by such agency. All other amendments
to this contract shall be by mutual agreement, evidenced by a written amendment
signed by the parties hereto.

12. Interpretation

The interpretation and performance of this contract shall be in accordance with
and controlled by the laws of the Commonwealth of Massachusetts.

13. Addresses

Except as the parties may from time to time otherwise agree, any notice,
request, demand, statement, bill or payment provided for in this contract or any
other notice which either party may desire to give to the other, shall be in
writing and shall be effective upon delivery to the other party. Any such
communication shall be considered as duly delivered when mailed by either
registered or ordinary mail to the respective post office addresses shown
following the signatures of the parties hereto.

14. Corporate Obligation

This contract is the corporate act and obligation of the parties hereto, and any
claim hereunder against any stockholder, director or officer of either party, as
such, is expressly waived.

     IN WITNESS WHEREOF the parties have executed this revised contract by their
respective officers thereunto duly authorized as of the captioned date.




Attest:
                                                   
              Clerk

 

YANKEE ATOMIC ELECTRIC COMPANY

By                                                                  
                      President
             20 Turnpike Road
      Westborough, Massachusetts 01581






Attest:
                                                   

 


                                                                       
                       (Customer)

By                                                                  
                      (Title)
                                                                       
                      (Address)

(Forms of signatures appear in the attached Appendix)

Appendix

     Separate Power Contracts were entered into, identical in form with the
foregoing except as to the execution thereof and except that on page 1 the names
of the respective customers were inserted.

     The Power Contracts were executed by the respective parties thereto, under
their corporate seals, as follows:




Attest:
Frederic E. Greenman, Asst. Clerk

 

YANKEE ATOMIC ELECTRIC COMPANY

By      D. G. Allen, President
          20 Turnpike Road
          Westborough, Massachusetts 01581




Attest:
Robert K. Wulff, Clerk

 

NEW ENGLAND POWER COMPANY

By      J. E. Tribble, Vice President
          20 Turnpike Road
          Westborough, Massachusetts 01581




Attest:
F. L. Kinney, Secretary

 

THE CONNECTICUT LIGHT AND POWER COMPANY

By      E. L. Grove, Jr., Vice President
          Selden Street
          Berlin, Connecticut 06037




Attest:
James S. Couzens, Clerk

 

BOSTON EDISON COMPANY

By      Benjamin H. Weiner, Vice President
          800 Boylston Street
          Boston, Massachusetts 02199




Attest:
F. L. Kinney, Secretary

 

THE HARTFORD ELECTRIC LIGHT COMPANY

By      E. L. Grove, Jr., Vice President
          176 Cumberland Avenue
          Wethersfield, Connecticut 06109




Attest:
F. L. Kinney, Asst. Clerk

 

WESTERN MASSACHUSETTS ELECTRIC COMPANY

By      E. L. Grove, Jr., Vice President
          174 Brush Hill Avenue
          West Springfield, Massachusetts 01089




Attest:
R. A. Winslow, Clerk

 

PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE

By      W. C. Tallman, President
          1000 Elm Street
          Manchester, New Hampshire 03105




Attest:
W. F. O'Connor, Asst. Clerk

 

MONTAUP ELECTRIC COMPANY

By      John F. G. Eichorn, President
          P.O. Box 391
          Fall River, Massachusetts 02722




Attest:
R. M. McMorrow, Clerk

 

NEW BEDFORD GAS AND EDISON LIGHT COMPANY

By      G. E. Anderson, President
          675 Massachusetts Avenue
          Cambridge, Massachusetts 02139




Attest:
R. M. McMorrow, Clerk

 

CAMBRIDGE ELECTRIC LIGHT COMPANY

By      G. E. Anderson, President
          675 Massachusetts Avenue
          Cambridge, Massachusetts 02139




Attest:
Alice DelBianco, Secretary

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION

By      James E. Griffin, President
          77 Grove Street
          Rutland, Vermont 05701